Citation Nr: 1527258	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO. 06-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether an overpayment in Department of Veterans Affairs (VA) compensation benefits, in the approximate amount of $32,000.00, was properly created at the time of the Veteran's incarceration.

2. Entitlement to a waiver of recovery of overpayment of VA compensation benefits in the approximate amount of $32,000.00.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1983. He was honorably discharged as a conscientious objector, a status previously determined by the Board of Veterans' Appeals (Board) to not be a bar to VA benefits for him.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2004, August 2005, and May 2006, administrative determinations issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and its Committee on Waivers and Compromises (COWC) that reduced the Veteran's benefits due to his incarceration, established an effective date in October 2003 for this reduction, and declined to grant a waiver of indebtedness for the resulting overpayment, respectively.

In a January 2010 decision, the Board dismissed the appeal regarding the validity of the debt in the amount of $856.00 as a waiver of the debt was already granted, determined that the overpayment of VA compensation benefits, in the approximate amount of $32,000.00, was properly created, and remanded the matter of entitlement to a waiver of recovery for an overpayment of VA compensation benefits in the approximate amount of $32,000.00 to the RO for further evidentiary development.

The Veteran appealed that portion of the Board's January 2010 decision that found a valid debt resulted from the overpayment of VA compensation benefits during his incarceration to the United States Court of Appeals for Veterans Claims (Court). In an August 2011 Memorandum Decision, the Court set aside the Board's decision that found the Veteran partially at fault for the overpayment of VA compensation benefits and remanded the matter consistent with its decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2009. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in July 2012 for further development. In the remand instruction, the Board requested the RO to prepare and associate with the claims file an itemized accounting of the Veteran's debt. The Board requested that this accounting include the following information: (1) the amount of compensation paid to the Veteran (as opposed to other payees) during his incarceration from October 29, 2003 to April 22, 2008; (2) the amount to which the Veteran was entitled during the period of his incarceration from October 2003 to April 2008; (3) the difference between the amount entitled versus the amount paid, i.e. the original amount of overpayment; (4) the amount of any funds withheld, paid, or otherwise credited towards the Veteran's overpayment since the creation thereof, including the nature or source of any such credited amount if able to be determined; and (5) the amount of the currently outstanding debt. 

February 2014 and March 2015 audits appear to have been associated with the claims file following the July 2012 remand. Concerning the February 2014 accounting, while it noted the amount of the debt and the amounts the Veteran was entitled to and paid during roughly the period requested, did not reflect the difference between the amount paid and the amount due or the amount of any funds credited, in any way, toward the Veteran's overpayment since its creation. As such it did not comply with the remand directives in the July 2012 remand.

The March 2015 audit likewise does not comply with the remand instructions, as it reflects the amount the Veteran was due, the amount that was paid and the current balance of the debt, but not the difference between the amount paid and the amount due or funds credited toward payment of the debt. Further, it does not expressly cover the period requested, instead covering the entire span from June 2003 to February 2013. As neither audit contains all of the information requested in the July 2012 remand instruction, the Board finds it must remand the claim so that the instruction can be complied with. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

It is of particular importance that the amount credited toward the payment of the Veteran's debt be properly enumerated, as a July 2014 notification letter from the Debt Management Center indicated that the Veteran's debt was paid in full as of February 25, 2013, a fact that is also reflected in the March 2015 audit that has been associated with the claims file. Thus, an accurate accounting of the amount of money credited to payment of the debt, and the months in which those credits occurred, must be of record so that, in the event a waiver of overpayment is granted, the Veteran can be reimbursed for those payments.

Finally, following the association of the March 2015 accounting with the claims file, no supplemental statement of the case was issued. In the final July 2012 remand instruction, the Board indicated that a supplemental statement of the case must be issued addressing all evidence associated with the claims file since the last supplemental statement of the case. As no waiver of AOJ review has been received and no supplemental statement of the case has been issued, the claim must also be remanded so that one can be issued. See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. at 146-47, aff'd, Dyment v. Principi, 287 F.3d 1377.

Accordingly, the case is REMANDED for the following action:

1. Prepare and associate with the claims file an itemized accounting of the Veteran's debt to reflect the following: 

a) The amount of compensation paid to the Veteran during his incarceration from October 29, 2003 to April 22, 2008 (all payments with Veteran listed as payee, as opposed to any other beneficiaries listed as payee); 

b) The amount to which the Veteran was entitled during the period of his incarceration from October 2003 to April 2008;

c) The difference between the amount entitled versus the amount paid, i.e. the original amount of overpayment; 

d) The amount of any funds withheld, paid, or otherwise credited towards the Veteran's overpayment since the creation thereof, including the nature or source of any such credited amount if able to be determined; and

e) The amount of the currently outstanding debt.

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




